IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40817
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

EFRAIN ACOSTA-CANALES,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-00-CR-81-1
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Efrain Acosta-Canales (“Acosta-Canales”) appeals his

sentence following his guilty plea conviction for illegal reentry

following deportation in violation of 8 U.S.C. § 1326(a) and (b).

He argues that a prior felony conviction must be alleged in the

indictment because it is an element of the offense, rather than a

mere sentence enhancement.

     Acosta-Canales acknowledges that his argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but

he seeks to preserve the issue for possible Supreme Court review

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40817
                                -2-

in the light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

Indeed, Acosta-Canales’ argument is foreclosed by

Almendarez-Torres.   See United States v. Dabeit, 231 F.3d 979,

984 (5th Cir. 2000), petition for cert. filed, (U.S. Jan. 26,

2001) (No. 00-8299).

     AFFIRMED.